Name: Commission Regulation (EC) No 2082/1999 of 30 September 1999 amending Regulation (EC) No 1665/1999 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|31999R2082Commission Regulation (EC) No 2082/1999 of 30 September 1999 amending Regulation (EC) No 1665/1999 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1999/2000 marketing year Official Journal L 256 , 01/10/1999 P. 0046 - 0047COMMISSION REGULATION (EC) No 2082/1999of 30 September 1999amending Regulation (EC) No 1665/1999 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 5 thereof,(1) Whereas, following the United Kingdom's request of 30 July 1999 pursuant to Article 2(4) of Commission Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking-over of cereals by intervention agencies(3), as last amended by Regulation (EC) No 1664/1999(4), that Member State should be included on the list of countries applying a moisture content of 15 % in respect of cereals offered for intervention during the 1999/2000 marketing year; whereas Commission Regulation (EC) No 1665/1999(5) should be amended accordingly;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1665/1999 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 74, 20.3.1992, p. 18.(4) OJ L 197, 29.7.1999, p. 28.(5) OJ L 197, 29.7.1999, p. 30.ANNEX"ANNEXMaximum moisture content of cereals offered for intervention during the 1999/2000 marketing year>TABLE>"